Case:18-03965-MCF13 Doc#:44 Filed:01/08/20 Entered:01/08/20 14:47:03                                          Desc: Main
                           Document Page 1 of 1
                                    IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF PUERTO RICO

      IN RE:

       CHARLOTTE MARIE CASTRO CRUZ                                                     CASE NO. 18-03965-MCF
                                                                                       CHAPTER 13
          DEBTOR(S)

                                        TRUSTEE’S MOTION REGARDING
                                         CHAPTER 13 PLAN PAYMENTS

TO THE HONORABLE COURT:

Comes now, Alejandro Oliveras Rivera, Chapter 13 Trustee, who most respectfully states and prays as
 follows:
       1. The Trustee submits the following information regarding debtor`s payments according to

theconfirmed/approved plan dated 11/08/2018:

         The amount that should have been paid is                                                              $4,695.00

         Receipts                                                                                              $4,400.00

         Arrears                                                                                                 $295.00

                                                                                                             12/20/2019
         DATE LAST PAYMENT RECEIVED

         WHEREFORE, it is respectfully requested from this Honorable Court to take notice of the above
mentioned.



         RESPECTFULLY SUBMITTED.

CERTIFICATE OF SERVICE: I hereby certify that on this same date I electronically filed the above document with the
Clerk of the Court using the CM/ECF System which sends a notification of such filing to all parties in this case registered
for receipt of notice by electronic mail. I further certify that the foregoing document has been served to the U .S. Trustee at
ustregion21.hr.ecf@usdoj.gov and by depositing true and correct copies thereof in the United States Mail, postage prepaid
to debtor(s) at the address of record.

         In San Juan, Puerto Rico this : 1/8/2020                         /s/ALEJANDRO OLIVERAS RIVERA
                                                                          ALEJANDRO OLIVERAS RIVERA
                                                                          Chapter 13 Trustee
                                                                          PO Box 9024062, Old San Juan Station
                                                                          San Juan PR 00902-4062
                                                                          CCD-JR
